Opinion by
Orlady, J.,
' The plaintiff was a licensed insurance broker and agent. He entered into a contract, in writing, with the defendant, to represent it in Armstrong county, Pa., under the terms and upon the conditions as set forth in an article of agreement, dated January 3, 1899, and he tendered his resignation as such agent on January 28, 1903. A case stated was agreed upon, to which is attached the article of agreement, and after hearing, a judgment was entered in favor of the defendant, the question involved being; whether under the terms of the agreement, the plaintiff was entitled to the renewal commissions on policies which were written during his agency, but which commissions were not paid until after his resignation as agent was accepted by the defendant.
The agreement specified the terms and conditions under twenty-four separate heads, the twenty-first and twenty-third being the only ones affecting the plaintiff’s right to recover. By the twenty-first it is stipulated that he shall be allowed the following- compensation: “ A commission on original or renewal cash premiums which shall, during his continuance as said agent of said party of the first part, be obtained, collected and paid to and received by said party of the first part, up to and 'including - years of insurance (should his agency continue so long) on- policies of insurance effected with said party of the first part by or through said party of the second part.’.’ Commissions being specified at the rate of from forty-five to - fifty-five per cent of the annual premiums. We think it quite clear that the blank left in this section was intended to be filled by the word “first.”
By sec. 23 it is provided, that if the plaintiff “Secure, dur*555ing the first twelve calendar months of the • continuance of this agreement, new insurance, on the plans designated in' sec. 21 hereof, subject to all the terms and conditions of said section, amounting to the sum of twenty-five thousand dollars, upon which the original cash premiums for the first year of insurance have been paid to and received by the said party of the first part, during said period, or within thirty days thereafter, said party of the. second part shall be entitled to a commission of five per cent on such renewal premiums of business written as aforesaid, as shall be renewed for the second year of assurance, and for every additional twenty-five thousand dollars, procured as aforesaid; said renewal shall be intended to include the additional years of insurance not in all to extend beyond the fifth year of assurance,” etc.
The twenty-first paragraph is a part of the printed form used by the company, but the twenty-third was a special provision prepared in typewriting, .and attached to the contract, and the two clauses are so directly related to each other that both must be considered in interpreting it. The five per cent commissions on renewal premiums of business written as aforesaid, cannot refer to any other businfess than that stipulated for in sec. 21. The premiums paid on the sum of $25,000, referred to in see. 23, necessarily refer to the insurance mentioned in sec. 21, as it is distinctly specified as “new insurance on the plans designated in sec. 21 hereof, subject to the terms and conditions of said section, amounting to the sum of twenty-five thousand dollars,” and by sec. 21 it is directly specified that his .compensation should be a commission on the original or renewal cash premiums, which shall, during his continuance as said agent of said party, be obtained, collected and paid to and received by said party of the first part.
The resignation of the plaintiff effected a cancellation of the contract, and relieved the company of any further liability to him for the renewal premiums on business that had been secured by him, for the reason that sec. 23 provided both for the original and renewal cash premiums, and limited their liability to the time when he was their agent. The terms used *556áre not ambiguous, the language is clear, and if the terms are harsh and unfair to the plaintiff, he voluntarily entered into the contract and must abide by its provisions.
The judgment of the court below is affirmed.
Rice; P. J., and Porter, J., dissent.